Citation Nr: 9912860	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased evaluation for 
high frequency hearing loss, bilateral, was denied and an 
increased evaluation for tinnitus, history of, was granted.  
The claim for tinnitus was increased from a noncompensable 
degree to 10 percent disabling.  

The Board notes that the veteran has filed two additional 
claims with the RO for service connection for skin condition 
and an increased evaluation for a shrapnel injury to the left 
supraorbital ridge currently evaluated as noncompensable.  A 
rating decision of January 1998 denied the service connection 
for skin condition and continued the shrapnel injury as 
noncompensable and the veteran was notified of said decision.  
The evidence in the claims folder does not indicate that the 
veteran has perfected an appeal of either of these issues.  
Therefore, the Board will not consider those claims in this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Bilateral hearing loss disability is manifested by an 
average pure tone threshold of 44 decibels in the right ear 
and 50 decibels in the left ear, at 1000, 2000, 3000, and 
4,000 hertz, and by speech recognition of 92 percent 
bilaterally.
 
3.  The source of the veteran's compensable evaluation for 
tinnitus arises from trauma received in combat from an 
explosive device.  

CONCLUSIONSOF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998).  

2.  The criteria for an increased rating for tinnitus are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.85, 
4.86, 4.87, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinksi, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of  any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.  

Service connection for both bilateral hearing loss disability 
and tinnitus was granted by the Montgomery RO by means of a 
rating decision rendered in September 1987 following a review 
of the pertinent evidence, which included the veteran's 
service medical records and the report of an August 1987 VA 
audiology examination.  The RO assigned a noncompensable 
evaluation for both bilateral hearing loss and tinnitus.  A 
noncompensable evaluation was also established at that time 
for residuals from shrapnel injury, left supraorbital ridge.  
Pursuant to 38 C.F.R. §  3.324 (1987), the RO assigned a 10 
percent disability based on these noncompensable 
disabilities.

The veteran filed a claim for an increased evaluation for 
hearing loss and tinnitus in December 1996.  The RO, after 
reviewing the pertinent evidence which included the veteran's 
service medical records and the report of a VA audiology 
examination of June 1997, continued the rating for hearing 
loss disability as noncompensable and increased the rating 
for tinnitus from noncompensable to 10 percent, effective as 
of December 24, 1996.  The veteran appeals these 
determinations of the RO.

I.  A Compensable Evaluation for Bilateral Hearing Loss 
Disability

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through 
Level XI (for profound deafness).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).  It must be noted that the 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court) has held that 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in June 1997, shows that 
the average pure tone threshold at 1000, 2000, 3000 and 4000 
hertz was 44 decibels in the right ear and 50 decibels in the 
left ear.  This report also shows that speech recognition was 
92 percent in each ear.  Under the criteria set forth in the 
Schedule, the veteran's hearing loss is assigned Level I for 
each ear.  This degree of bilateral hearing loss, as 
determined by the Schedule, warrants the assignment of a 
noncompensable evaluation.  

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§  4.85, 
4.86, 4.87, Diagnostic Code 6100 (1998).  In addition, the 
record does not reflect any request by him that the question 
of entitlement to a compensable evaluation for bilateral 
hearing loss disability be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

II.  An Increased Rating for Tinnitus

Like hearing loss, the severity of  tinnitus is determined, 
for VA rating purposes, by application of the criteria set 
forth at 38 C.F.R. § 4.87a (1998) of the Schedule.  Under 
these criteria, the degree of disability for tinnitus is 
determined by addressing the source of the injury.  The RO 
granted service connection noting that the tinnitus resulted 
from either head injury, concussion, or acoustic trauma 
caused by a mine explosion.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §  4.87a, Diagnostic Code 6260.  The 
maximum schedular rating that can be assigned for tinnitus 
according to the Schdule is 10 percent, the veteran currently 
has an evaluation of 10 percent associated with this 
disability.  Therefore, the Schedule precludes any assignment 
higher than 10 percent.  

The Board accordingly must deny the veteran's claim for an 
increased rating of service connection for tinnitus.   The 
Board notes that the record does not reflect any request by 
him that the question of entitlement to an increased rating 
for tinnitus be referred to the RO for consideration by the 
appropriate VA officials as to whether an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1)(1998) can be 
assigned, nor does the record reflect the presence of any 
exceptional or unusual disability picture that would compel 
any such referral with regard to impairment resulting from 
this disorder.  See Floyd.



ORDER

A compensable evaluation for hearing loss disability is 
denied.  An increased rating for tinnitus is denied.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

